Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/22 has been entered.
 
Receipt of amendment and response dated 10/5/22 is acknowledged.
Claim 13 is canceled.
New claim 17 has been added.
Claims 1-12 and 14-17 are pending.

The following rejections replace all of the rejections of record:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claim 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0360787 to Sutcliffe et al., in view of US 2015/0044288 to Surber.
Instant claims are directed to an inhalable formulation comprising N-dimethyl imatinib or a salt thereof, wherein the formulation does not include imatinib. 
	Sutcliffe teaches methods and compositions for the reduction of amyloid beta-load, and for the treatment of symptoms or disorder associated with the same, including Alzheimer’s disease (abstract), in various subjects including humans [0053].  [0028, 0038 and 0124] of Sutcliffe recite N-desmethyl imatinib. Sutcliffe describes using N-desmethyl imatinib, in combination or as alternative to imatinib compounds [[0040], [0117] and [0121]]. Fig. 6 of the Sutcliffe shows the effect of 30 micromolar N-desmethyl imatinib in comparison to that obtained from imatinib. Fig 8 shows that both imatinib and N-desmethyl imatinib are equally effective in inhibiting Abl kinase activity from 10 to 100 microMolar N-desmethyl imatinib. Fig.9 shows the selectivity of imatinib or desmethyl imatinib at 10, 30 and 100 micromolar concentration. [0193] describes that N-desmethyl imatinib shows 3.8 to 4.8 fold improvement over imatinib in selectivity. 

	Thus, Sutcliffe does not require the combination of imatinib with N-desmethyl imatinib.
Claim 6 recites wherein the salt is at least one selected from the group consisting of mesylate, glycollate, isethionate, xinafoate, furoate, trifenatate, HCI, sulfate, phosphate, lactate, maleate, malate, fumarate, tartrate, succinate, adipate, citrate, and malonate. Sutcliffe teaches that the pharmaceutically acceptable salts include the claimed hydrochloride, sulfate, citric etc [0100]. 
For claim 7, Sutcliffe teaches that the composition further comprises carrier agents [0099].
Sutcliffe does not explicitly teach the claimed compounds in an inhalable formulation, lacks the claimed dry powder particles of the instant claimed sizes and further lacks the teaching of the instant claimed method of treatment. However, [0085] of Sutcliffe suggests various routes of administration, including the nasal, inhalant and hence the composition of Sutcliffe meets instant “inhalable” composition.
The teachings of Surber have been further relied upon to prepare N-desmethyl imatinib in the form of inhalable compositions. 
Surber teaches inhalable formulations, for local delivery, comprising imatinib or a phenylaminopyrimidine derivative compound for aerosolization and use of such formulations for inhaled aerosol administration of imatinib or a phenylaminopyrimidine derivative compound for the prevention or treatment of various fibrotic, carcinogenic, vascular and viral infectious diseases, including diseases associated with the lung, heart, kidney, liver, eye, central nervous system and surgical sites (abstract). 
For the claimed pulmonary disease, Surber describes pulmonary arterial hypertension (PAH). (0204 and 0397-0399). Paragraph [0047] teaches that the delivery of imatinib composition using an aerosol or nebulizer methods [0047]. [0047, 0025, 0052 and 0272] of Surber teaches that the drug particles having a mass median aerodynamic diameter of 1 to 5 microns. Further, [0404] teaches particle sizes 2-5 microns, which is within the claimed 0.5-5microns. [0234 and 0259] teaches dry powder formulations along with liquid nebulizer or metered-dose inhaler composition. [0314] teaches spray dried formulation of imatinib powder. [0369-0372] teaches crystalline imatinib compositions and do not contain amorphous particles. Inhaled aerosol particles are described in [0378] and [0471] with a particle size 1-5 microns. The process of spray drying is disclosed in [0503 and 0505]. Further, [0006-0007 and 0482-0489] describes various embodiments including aqueous solutions of citrate buffer for the active agent. Surber teaches excipients such as lactose, trehalose, mannitol [0555], as well as for preparing pharmaceutical inhalable formulations. Further, [0006-0007, 0385 and 0482-0489] describes various embodiments including aqueous solutions of citrate buffer for the active agent. Surber further teaches surfactants such as lecithin [0385], [0528, 0530 and 0534]. Thus, Surber teaches the carrier agent and specific carriers of claim 16. 
For claim 17, Instant specification describes 10-100mg or 0.1mg to 80 mg of imatinib as a suitable therapeutic dose (see page 9, l 15-25).  [0068] of Surber teaches a dose of 0.01 mg to 100mg of imatinib or a salt thereof [0068], and for the claimed pulmonary disease, Surber describes pulmonary arterial hypertension (PAH). With respect to the newly added claim 17, [0127] Sutcliffe teaches varying amounts that includes the claimed amounts.  
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the compositions (of N-desmethyl imatinib) of Sutcliffe to prepare inhalable compositions comprising N-desmethyl imatinib in amounts suggested by Sutcliffe and/or Surber, and the claimed carrier agents taught by Surber, and arrive at the instant claimed compositions to use the composition for not only reducing amyloid beta-load, and for the treatment of symptoms or disorder associated with the same, including Alzheimer’s disease, but also for treating pulmonary arterial hypertension because, Surber teaches that microparticle powder inhalable compositions of imatinib and pharmaceutically acceptable salts are useful for treating pulmonary arterial hypertension. Further, while Surber teaches that inhalable imatinib compositions are effective in treatment of various fibrotic, carcinogenic, lung, heart, pulmonary, central nervous system and other conditions, including pulmonary hypertension of the instant claims (abstract, 0161, 0204-0208), Sutcliffe also recognizes that both imatinib and N-desmethyl imatinib are equally effective in their pharmacokinetic activity (figs. 6 and 8). Hence, it would have been obvious for one of an ordinary skill in the art to try and use N-desmethyl imatinib with an expectation to provide an equally effective treatment with N-desmethyl imatinib, if not more, than imatinib. A skilled artisan would have further recognized the suitability of the particle size of spray dried powders for inhalation comprising N-desmethyl imatinib and hence would have been motivated to prepare the N-desmethyl imatinib composition of Sutcliffe in the form of spray dried powders and in the particle size range of 2-5 microns, suggested by Surber. 

Response to Arguments
Applicant's arguments filed 10/5/22 have been fully considered but they are not persuasive.
Applicants argue that Sutcliffe teaches only one specific effect that is limited to a specific kinase, Abl kinase, and further uses the term imatinib to generically Gleevec or imatinib mesylate. It is argued that example 4 does not appear to test imatinib free base.
Applicants’ arguments are not persuasive because instant claims (except claims 9-12 and 14-16) do not require any particular activity and hence can be employed for the treatment taught by Sutcliffe. With respect to the argument regarding example 4 of Sutcliffe, while it is not necessary for the reference to test every compound taught therein, Sutcliffe teaches imatinib or its derivatives (such as N-desmethyl derivatives) and compares the activity of imatinib or its derivatives. Fig.9 shows the selectivity of imatinib or desmethyl imatinib at 10, 30 and 100 micromolar concentration. [0193] describes that N-desmethyl imatinib shows 3.8 to 4.8 fold improvement over imatinib in selectivity. Thus, one of an ordinary skill in the art would have expected that employing N-desmethylated imatinib provides an improvement over the imatinib or its salts. 
 Applicants argue that one of an ordinary skill in the art would understand from Surber that PDGF inhibition is the relevant mechanism of action in treating PAH with imatinib, whereas Sutcliffe only teaches Abl kinase inhibition. It is argued that a mere knowledge of possible administration routes and formulation does not render every such formulation obvious. It is argued that one of an ordinary skill in the art aware of non-inhalable formulations of N-desmethyl imatinib for treating brain disorders and inhalable imatinib formulations for treating PAH, would not be motivated to employ N-desmethyl imatinib for PAH or preparing the compound as an inhalable formulation, because there is no indication as to how to prepare the formulation (such as particle size or dry powder preparation). Applicants argue that the pharmacokinetic activity of imatinib and desmethyl imatinib (taught by Sutcliffe) is towards Abl kinase activity and amyloid-beta concentration and not related to PAH. 

Applicants’ arguments are not persuasive because the teachings of Sutcliffe and Surber are related to the same class of compounds, i.e., imatinib compounds. Both references teach the use of different forms of imatinib for providing different treatment and further both references include the teaching of inhalable formulations and include N-desmethyl imatinib. While Sutcliffe teaches imatinib compounds for treating Alzheimer’s Disease, Surber suggests employing imatinib for treating PAH. The argument that Surber teaches a different mechanism of action from Sutcliffe is not persuasive because the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. One of an ordinary skill in the art would have not only employed the composition of Sutcliffe to teach Alzheimer’s Disease but also use the active agents (individually or together) to treat PAH because one skilled in the art would have recognized from the teachings of Sutcliffe that both imatinib and N-desmethyl imatinib have equivalent pharmacokinetic activity and further Surber teaches imatinib also provides effective treatment for pulmonary arterial hypertension. Hence, a skilled artisan would have extrapolated the teachings of Surber of imatinib to choose N-desmethyl imatinib in providing effective treatment for PAH.  Further, exemplary rationales that may support a conclusion of obviousness include:  Simple substitution of one known element for another to obtain predictable results; Use of known technique to improve similar devices (methods, or products) in the same way; "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. KSR, 550 U.S.  at 418, 82 USPQ2d at 1396. Thus, even if Surber teaches only imatinib and PAH in a list of treatments, one of an ordinary skill in the art would have at least expected that N-desmethyl imatinib (similar in pharmacokinetic activity to imatinib) to provide at least the same activity as that of imatinib if not more. With respect to the argument regarding that Sutcliffe teaches reduced Abl-kinase activity as opposed to tyrosine kinase activity required by Surber, the argument is not persuasive because Sutcliffe does not teach N-desmethyl imatinib do not possess tyrosine kinase inhibitor activity or teaches away from providing a treatment for PAH. Hence, one of an ordinary skill in the art would have at least expected N-desmethyl imatinib to exhibit at least the same activity if not more than the tyrosine kinase inhibitory activity as that of imatinib. With respect to the argument that a mere teaching of various routes and formulations does not provide motivation for one of an ordinary skill in the art to choose to prepare N-desmethyl imatinib in an inhalable formulation, instant composition claims are not limited to any treatment or effective amounts for any treatment. Accordingly, a skilled artisan would have been motivated to generally look to the teachings of Sutcliffe and Surber so as to prepare an inhalable or aerosol formulation comprising N-demethylated imatinib of Sutcliffe, and expect that inhalable formulations comprising N-desmethyl imatinib would be effective for treating Alzheimer’s diseases. Further one of an ordinary skill in the art would have been motivated to prepare the compositions of Sutcliffe (comprising imatinib or N-desmethyl imatinib) to prepare an inhalable composition because both references suggest inhalable imatinib compounds (Sutcliffe and Surber) or its derivatives such as N-desmethyl imatinib (Sutcliffe). For claim 17, Instant specification describes 10-100mg or 0.1mg to 80 mg of imatinib as a suitable therapeutic dose (see page 9, l 15-25). [0127] Sutcliffe teaches varying amounts that includes the claimed amounts.   [0068] of Surber teaches a dose of 0.01 mg to 100mg of imatinib or a salt thereof [0068], and for the claimed pulmonary disease, Surber describes pulmonary arterial hypertension (PAH). Hence the rejection has been maintained.
    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/inter/viewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611